In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 14-3559

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                  v.


JERAME E. MOORE,
                                                Defendant-Appellant.

         Appeal from the United States District Court for the
                     Central District of Illinois.
             No. 4:14-cr-40020— Sara Darrow, Judge.


       ARGUED MAY 19, 2015 — DECIDED JUNE 8, 2015


   Before POSNER, EASTERBROOK, and MANION, Circuit Judges.
   MANION, Circuit Judge. Jerame Moore and a crew of three
confederates were arrested on the heels of a spending spree
that involved their use of counterfeit debit and credit cards at
various Walgreens pharmacies across northern Illinois. Moore
was subsequently indicted by a grand jury on one count of
conspiracy to use and possess counterfeit or unauthorized
access devices and one count of possession of at least 15
unauthorized access devices. He pleaded guilty to the latter.
2                                                   No. 14-3559

The district court imposed a sentence of 24 months’ imprison-
ment followed by a three-year term of supervised release. On
appeal, Moore challenges the district court’s calculation of loss
underlying his sentence and the procedural soundness of the
district court’s decision to impose a term of supervised release.
We affirm Moore’s sentence, but vacate the imposition of a
term of supervised release, and remand this case for further
proceedings.
                        I. Background
   On December 24, 2013, Moore and three confederates drove
from Chicago to the Quad Cities of western Illinois and eastern
Iowa. Along the way, they made purchases at various
Walgreens stores. A Walgreens employee in East Moline
became suspicious and called the police.
    When officers arrived at the store, Moore’s confederates left
together, while Moore caught a ride to a bus station. Officers
encountered Moore at the bus station, he was arrested, and
officers seized 25 unauthorized credit and debit cards from his
person. Each card was embossed with Moore’s name. The
others were also arrested after the officers seized 35 cards
embossed with their names (and the names of others) from
their vehicle. Moore’s confederates informed the arresting
officers that they had traveled from Chicago to purchase gift
cards with the unauthorized cards. The officers subsequently
determined that the group had used 8 of the 60 unauthorized
cards. One card was used to make more than $500 in pur-
chases, and it did not bear Moore’s name. The purchases made
with that card totaled $1,016.25.
No. 14-3559                                                      3

    A federal grand jury returned an indictment that charged
Moore and his confederates with conspiracy to use and possess
counterfeit or unauthorized access devices (18 U.S.C.
§ 1029(b)(2)), and charged Moore with intent to defraud while
knowingly possessing at least 15 unauthorized access devices
(18 U.S.C. § 1029(a)(3)). Moore pleaded guilty to the latter on
the condition that the government dismiss the former charge.
At his plea hearing, Moore confirmed that none of the account
holders or financial institutions where the accounts were
established and retained gave him permission to utilize those
accounts encoded on the cards, and that he “possessed 25
counterfeit credit cards … [to make] unauthorized purchases,”
with knowledge that the cards were counterfeit.
    The Presentence Report (PSR) prepared by the U.S. Proba-
tion Office assigned Moore a base offense level of 6 pursuant
to U.S.S.G. § 2B1.1(a)(2). It then determined that the total loss
amount was $30,516.25. Probation reached this sum by
attributing loss of $500 for 59 of the 60 cards and then adding
the actual loss of $1,016.25 spent on the 60th card, resulting in
a six-level increase attributable for a loss amount over $30,000.
See U.S.S.G. § 2B1.1 cmnt. n. 3(F)(i). With the two-level reduc-
tion for acceptance of responsibility, Probation calculated
Moore’s total offense level to be 10, and his criminal history fell
into category VI, which resulted in an advisory Guideline
range of 24–30 months’ imprisonment.
   Moore filed objections to Probation’s loss calculation. He
argued that § 2B1.1 cmnt. n. 3(F)(i) should not apply to
counterfeit cards “one comes merely to possess” but should
only apply to the counterfeit cards “actually used.” Moore also
countered that the proper loss calculation was $4,516.25
4                                                     No. 14-3559

(applying the $500 per card rule for eight of the nine cards
actually used in the offense and then adding the $1,016.25 in
actual loss spent on the ninth card). After a full briefing on this
issue, the district court rejected Moore’s argument and pro-
ceeded to sentencing.
    At sentencing, the district court adopted the Probation
office’s recommendations and found that a $500 amount of loss
should be attributed to every card involved in the scheme,
unless the actual loss incurred by the card was higher. The
district court then imposed a sentence of 24 months’ imprison-
ment and a three-year term of supervised release on Moore.
    Moore timely appealed. On appeal, he contests the loss
calculation enhancement underlying his conviction. He also
contests the procedural soundness of his sentence by arguing
that the sentencing court failed to make a threshold determina-
tion that any term of supervised release was necessary.
                          II. Analysis
    A. Amount of loss under § 2B1.1 cmt. n. 3(F)(i)
    Moore first contests the loss calculation enhancement
underlying his conviction. The sentencing court’s determina-
tion of the amount of loss is a question of fact that we review
for clear error, although the application of the sentencing
guidelines is a legal question that we review de novo. United
States v. Mei, 315 F.3d 788, 792 (7th Cir. 2003).
    The commentary following the guideline is an authoritative
interpretive aid for how the guideline should be applied. Id. As
relevant here, Application Note 3(F)(i) to U.S.S.G. § 2B1.1
provides:
No. 14-3559                                                      5

       In a case involving any counterfeit access device
       or unauthorized access device, loss includes any
       unauthorized charges made with the counterfeit
       access device or unauthorized access device and
       shall be not less than $500 per access device.
    The government argues that the $500 loss amount applies
to all unauthorized access devices seized in a case involving
unauthorized access devices. Moore counters that this provi-
sion (and the $500 loss attribution incident to it) applies only to
those unauthorized access devices proven to have been
tendered to a vendor in efforts to fraudulently acquire goods
or services. So the crux of the parties’ dispute is whether the
cards must have been used for §2B1.1 cmnt. n. 3(F)(i) to apply.
    We apply the plain text of § 2B1.1 cmnt. n. 3(F)(i) and agree
with the government that the $500 per unauthorized access
device amount of loss attributed under this provision applies
to all unauthorized access devices seized in a case. Here: a)
Moore pleaded guilty to knowingly and with the intent to
defraud possessing at least 15 unauthorized access devices; b)
Moore conceded that he and his crew possessed 60 unautho-
rized access devices, and; c) we recognize that the provision at
issue states that a district court may impose a loss amount of
$500 per access device “in a case involving any counterfeit
access device or unauthorized access device”—i.e., this case.
Accordingly, the district court’s conclusion that $500 per card
is the amount of loss—resulting in a total loss amount of
$30,516.25—is correct, and it is appropriate to hold Moore
culpable for the full amount of loss found by the district court.
Therefore, we affirm Moore’s conviction.
6                                                   No. 14-3559

    B. Moore’s three-year term of supervised release
    Moore also contends that the sentencing court’s imposition
of a term of supervised release on him without first making the
necessary finding that such a term was necessary under the
circumstances constitutes procedural error. In the supervised
release context, we review allegations of procedural error de
novo. United States v. Baker, 755 F.3d 515, 522 (7th Cir. 2014).
    Moore is correct that before it imposes a term of supervised
release, the sentencing district court must first make a finding
that it is necessary under the circumstances. United States v.
Thompson, 777 F.3d 368, 372 (7th Cir. 2015) (“Supervised release
is required by statute in fewer than half of cases subject to the
sentencing guidelines.”). We agree with Moore that in this
instance, the district court imposed a term of supervised
release without first enunciating its finding that a term of
supervised release was necessary. Accordingly, we vacate
Moore’s sentence and remand this case for further proceed-
ings. On remand, the sentencing district court should consult
our recent discussions of supervised release, including United
States v. Kappes, 782 F.3d 828 (7th Cir. 2015), Thompson, supra,
and United States v. Siegel, 753 F.3d 705 (7th Cir. 2014).
                        III. Conclusion
    The district court properly calculated the loss underlying
Moore’s sentence. Accordingly, we AFFIRM Moore’s convic-
tion. However, the district court failed to first determine that
a term of supervised release was warranted before imposing a
three-year term of it on Moore. Therefore, the imposition of
Moore’s sentence was procedurally unsound, so we VACATE
his sentence and REMAND this case for further proceedings.